UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 14-7852


LARNELL HENDRICK,

                Plaintiff – Appellant,

          v.

WEXFORD HEALTH SOURCES, INC.; FRANK B. BISHOP, NBCI Warden,
In their individual and Official Capacities; LIEUTENANT
SAWYERS, In their individual and Official Capacities;
SERGEANT G. FORNEY, In their individual and Official
Capacities; CO II SOLTAS, In their individual and Official
Capacities; CO II ANDERSON, In their individual and
Official Capacities; BILL BEEMAN, NBCI Medical Director, In
their individual and Official Capacities,

                Defendants - Appellees.




Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Theodore D. Chuang, District Judge.
(8:14-cv-02544-TDC)


Submitted:   April 13, 2015                 Decided:   April 15, 2015


Before WILKINSON, MOTZ, and AGEE, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Larnell Hendrick, Appellant Pro Se. Gina Marie Smith, MEYERS,
RODBELL & ROSENBAUM, PA, Riverdale, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     Larnell       Hendrick         seeks     to      appeal      the     district        court’s

order: denying his motions for preliminary injunction and for

appointment of counsel; and granting his motions to correct the

record    and    to   amend        the    complaint       in     this     42   U.S.C.       § 1983

(2012) action.        We affirm in part and dismiss in part.

     We     review      the        denial    of       a   motion     for       a     preliminary

injunction for abuse of discretion.                        WV Ass’n of Club Owners &

Fraternal Servs., Inc. v. Musgrave, 553 F.3d 292, 298 (4th Cir.

2009).     We conclude that the district court did not abuse its

discretion in finding that Hendrick failed to make the showing

required     for      issuance        of     a       preliminary         injunction.             See

Winter v.       Natural    Res.       Def.       Council,        Inc.,    555      U.S.     7,    20

(2008).     We therefore affirm the portion of the district court’s

order denying the requested injunction for the reasons stated by

the district court.             Hendrick v. Wexford Health Sources, Inc.,

No. 8:14-cv-02544-TDC (D. Md. Nov. 21, 2014).

     With       respect    to       the     remainder       of    the     district        court’s

order,    this     court      may    exercise         jurisdiction         only      over    final

orders, 28 U.S.C. § 1291 (2012), and certain interlocutory and

collateral      orders,       28    U.S.C.       § 1292     (2012);       Fed.       R.   Civ.    P.

54(b); Cohen       v.     Beneficial         Indus.       Loan    Corp.,       337    U.S.   541,

545-46 (1949).          The non-dispositive orders denying the motion

for appointment of counsel and granting the motions to amend the

                                                 3
complaint and to correct the record are neither final orders nor

appealable interlocutory or collateral orders.    Accordingly, we

dismiss this portion of the appeal.

     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                 AFFIRMED IN PART;
                                                 DISMISSED IN PART




                                4